The Honorable      Curtis  L. Owen                              Opinion   No.   H-731
Criminal   District   Attorney
Smith County                                                    Re:  Salary   of the Judge of the
403 Smith County Courthouse                                     Court of Domestic    Relations  of
Tyler,   Texas    75701                                         Smith County.

Dear   Mr.    Owen:

        You have requested       our opinion  regarding   the salary     of the Judge of the
Court of Domestic        Relations   of Smith County.     Specifically,     you ask whether
article    3912k, section   1, V. T. C. S.,  has repealed    article    2338-8,  section   5,
V. T. CS..,    and, if it has not done so, whether      the salary      which section    5 authorizes
to be paia to the Judge of the Court of Domestic            Relations     should include    a sum
equal to the supplements         paid by Smith County to its District        Judges as members
of the Juvenile     Board.

      Article    2338-8,      section 5 requires    that the Judge of the Court of Domestic
Relations     of Smith      County be paid “the same     salary  paid to the District Judge by
the State of Texas.         ” Article 3912k,  section   1 provides:

                           Except   as otherwise      provided      by this Act and
                           subject   to the limitations       of this Act,   the
                           commissioners       court of each county shall fix
                           the amount     of compensation,         office  expense,
                           travel  expense,    and all other allowances          for
                           county and precinct       officials     and employees
                           who are paid wholly       from      county funds,    but in
                           no event shall such salaries           be set lower     than
                           they exist at the effective         date of this Act.

      Article  3912k,    section 8   repeals    any “locat,     special,   or general   law”
which “prescribes      the compensation.      . . for any official     or employee    covered        by
this Act. ” Thus,     if article 3912k,    section   1 is applicable     to the Judge of the
Court of Domestic      Relations   of Smith County,      article   2338-8,    section  5 has
necessarily   been repealed.




                                             p. 3119
The   Honorable       Curtis    L.   Owen     - page      two (H-731)




       In our opinion,        however,         article    3912k,    section    1 is not applicable         to the
Judge of the Court of Domestic                  Relations      of Smith County because            he is not a
“county     [or]    precinct     official.     ” In the first place,         the jurisdiction       of the Court
of Domestic        Relations      of Smith County is “concurrent                with the District         Courts
in Smith County”         in certain        subject     matters.     V. T. C. S.      art.   2338-8,      $2(a).
In addition      the Judge of the Court of Domestic                  Relations      is to be paid “the same
salary    paid to the District          Judge by the State of Texas.              ” V. T. C. S.        art.   2338-8,
5 5-    Furthermore,         article      6. 05~ of the Texas         Election     Code,     in grouping      various
offices   for purposes         of their appearance            on the general       election    ballot,    lists
“Judge,      Domestic      Relations        Court”     under the category         of “District      Offices.    ”
Finally,     this office     held in Attorney           General     Opinion    M-1125      (1972)    that the
Judge of the Court of Domestic                  Relations      for Midland      County is neither         a county
officer    nor a precinct        official     for purposes        of article    3912k.     It is therefore       our
opinion that,       since the Judge of the Court of Domestic                     Relations      of Smith County
is not a county or precinct              official,     his salary     is not affected      by the provisions
of article     3912k,     section     1 and therefore,          that statute     did not repeal       article   2338-8,
section     5.

       Your second         question     inquires    whether     the salary      authorized     by article
2338-8,      section    5 should equal the total salary             paid to the Smith County District
Judge,     including     supplemental         payments      made by Smith County to its District
Judges     as compensation          for their membership            on the Juvenile        Board.     In Attorney
General      Opinion     C-491    (1965),     this office    considered      this question      as it applied       to
the salary       of the Judge of the Court of Domestic                 Relations      for Midland     County.
The Midland         County    statute,     article   2338-20,      section     6,V. T. C. S.,     however,      re-
quired    that the Judge of the Court of Domestic                   Relations       “be paid a salary       which
shall be equal to the total salary               paid to the District       Judge of the 142d Judicial
District     of Midland      CZy.        ” (emphasis      added).      Attorney       General   Opinion     C-491
held that the phrase          “total    salary ” includes       both the salary        fixed by the General
Appropriations         Act and paid by the State,             and also the additional         amount       paid by
the County for service            on the Juvenile        Board.     Article      2338-8,    section    5 does not,
however,        employ     the phrase      “total   salary.    ” Indeed,      it specifically      requires     pay-
ment to the Judge of the Court of Domestic                      Relations     of “the same       salary    paid to
the District       Judge by the State of Texas.             ” We believe        that the meaning        of this
directive      is clear and unambiguous.               Accordingly,       it is our opinion that the salary
authorized       by article     2338-5,      section    5 does not include         an amount      equal to the
 supplements        paid by Smith County to its District               Judges      as members       of the
Juvenile      Board.      The Commissioners             Court of Smith County must pay the Judge
of its Court of Domestic             Rel,ations    the same      salary    paid to its District        Judgeh
the
---- State    of   Texas.~




                                                p. 3120
The    Honorable   Curtis   L.   Owen   - page   three     (H-731)




                                        SUMMARY

                          Article  3912k,    section    l,V.    T. C. S.,  does
                       not repeal   article   2338-8,      section   5, V. T. C. S.
                       The salary    of the Judge of the Court of Domestic
                       Relations   of Smith County is equal to that portion
                       of the salary    of the District      Judge of Smith County
                       which is paid by the State of Texas.

                                                  Xery      truly     yours,




                                                        NL.         HILL
                                                   Attorney         General    of Texas




Opinion    Committee



jad:




                                                 p. 3121